Fourth Court of Appeals
                               San Antonio, Texas
                                     October 21, 2020

                                   No. 04-20-00452-CV

    IN THE INTEREST OF A.L.H., S.S.H., H.R.H., H.L.H, V.A.P., and R.J.R., Children

                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019PA02055
                   Honorable Charles E. Montemayor, Judge Presiding

                                        ORDER
    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs are assessed against the party that incurred them.

      It is so ORDERED on October 21, 2020


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court